          Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 1 of 26                            FILED
                                                                                           2020 Mar-31 PM 04:27
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION
    MEAGAN A. TROUPE,                           )
                                                )
         Plaintiff,                             )
                                                )
    v.                                          )   Case No.: 5:15-cv-2340-LCB
                                                )
    MEGAN J. BRENNAN, Postmaster                )
    General, U.S. Postal Service,               )
                                                )
         Defendant.                             )

                              MEMORANDUM OPINION
         Plaintiff Meagan A. Troupe1 brought this action against Defendant Megan J.

Brennan, Postmaster General of the United States Postal Service, under Title VII for

alleged discriminatory and retaliatory conduct she experienced as a postal employee.

Plaintiff began working at the Post Office in Toney, Alabama in 2014. During her

tenure at the Post Office, Plaintiff was terminated twice but reinstated each time

before she was ultimately fired in July 2016. (Doc. 26 at 7). Plaintiff maintains that

she was fired and subjected to other negative consequences because of race and color

discrimination, as well as retaliation for filing grievances and EEO claims against

her supervisor Linda Smith. (Id. at 7–9). She also claims that she experienced a

hostile work environment while an employee. (Id. at 4). Defendant moves for



1
  Since filing this lawsuit, Plaintiff has married; her name is now Meagan Alexander. (Doc. 46–2
at 4).
                                               1
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 2 of 26




summary judgment on all of Plaintiff’s claims. For the reasons stated below, the

Court finds that Defendant’s motion is granted.

      I.     BACKGROUND

      Plaintiff is an African American woman. (Doc. 26 at 1). She began working

at the Post Office in Toney, Alabama on June 21, 2014, where she was classified as

a postal support employee (PSE). (Id. at 3; Doc. 46–1 at 1). Plaintiff would typically

arrive at the Post Office in the morning and work for as long as it took her to

complete her duties for the day, typically three or four hours. (Doc. 46–2 at 31). In

her position, she primarily worked with Linda Smith, the postmaster of the Toney

office and Plaintiff’s immediate supervisor. (Id. at 38). Plaintiff also interacted with

Stacey Lee, a part-time flex (PTF) employee. Ms. Smith is black, and Ms. Lee is

white. (Doc. 50 at 2, 15).

      Within the first two weeks of her employment, Plaintiff was sent to window

training, a week-long course that employees took to work the front counter at the

post office. (Doc. 46–2 at 39, 43). Plaintiff was initially told that window training

was unnecessary for her position. (Id. at 42). She had the training in Madison,

Alabama, and subsequently took an exam to determine if she was qualified to handle

window service. (Id. at 40). Plaintiff was the only employee from the Toney Post

Office that failed the exam. (Id. at 40–41). After finding out that she had failed,

Plaintiff told Ms. Smith about the results and asked what the next steps were


                                           2
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 3 of 26




regarding her job. (Id. at 43). Ms. Smith told her “she would get back with [Plaintiff]

and let [her] know.” (Id.).

      Plaintiff was soon told by Tasha Salem, an employee from Human Resources,

that window training was required for her job and, having failed the exam, she would

need to turn in her badge and keys. (Id. at 44). Following the call with Salem,

Plaintiff received a letter of removal. (Id.). In response, Plaintiff filed a grievance

through her union steward Sylvia Crane. (Id. at 45). A few months later, once it had

been determined through the grievance process that window training was not

required for PSEs, Plaintiff was reinstated in her position and offered $600 in

compensation. (Id.). Plaintiff rejected the offer, believing $600 to be too little to

compensate her for the humiliation she had suffered. (Id. at 46).

      Plaintiff claims that this first termination was based on her race. (Id. at 47).

As evidence for her claim, Plaintiff notes only that Smith was a “darker shade” of

black than Plaintiff. (Id.). Plaintiff believes that it was the “postal service as a

whole,” not Smith alone, that discriminated against her regarding this termination.

(Id.). Before failing the exam, however, Plaintiff’s relationship with Smith had been

“cordial” and a “[t]ypical management-employee relationship,” and Smith said

nothing “negative” to her about failing the test after her reinstatement. (Id. at 52).

Plaintiff ultimately filed an EEO Complaint regarding this termination against




                                          3
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 4 of 26




Derrick King, Manager of Post Office Operations, and Smith for discriminatory

firing on October 22, 2014. (Doc. 49–2 at 2).

      On July 29, 2014, after she had returned to work, Plaintiff had an altercation

with employee Stacey Lee. (Id. at 53; Doc. 46–1 at 3). Lee began arguing with her

because she claimed Plaintiff had parked in her parking space. (Doc. 46–2 at 53).

Ms. Smith broke up the altercation and agreed it was best that Lee go home for the

day. (Doc. 46–1 at 3). Plaintiff believes Ms. Lee confronted her over the parking

space because she was black. (Id. at 57). Plaintiff had repeated negative interactions

with Ms. Lee. (Id. at 58). Ms. Lee would “micromanage” Plaintiff and critique the

way that she handled certain tasks. (Id. at 59). Ms. Lee also ignored Plaintiff because

she felt “threatened and intimidated” by her. (Id. at 64).

      Plaintiff’s issues with Ms. Smith continued. On October 27, 2014, Plaintiff

became aware of an opening for a permanent clerk position. (Id. at 71). While

Plaintiff received the notification on the 27th, the deadline for applying for the

position had been three days earlier. (Doc. 46–2 at 72).

      Following this event, Plaintiff was injured at work on October 31, 2014. (Doc.

26 at 5). Plaintiff was performing her “normal work duties” when she lifted a box

and felt a “pop in [her] back.” (Doc. 46–2 at 76). Plaintiff continued to work that

day, but when she woke the next morning she could not move her “lower

extremities.” (Id.). She called in to work and texted Smith to let her know what


                                           4
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 5 of 26




happened. (Id. at 76–77). Plaintiff visited the doctor and was placed on sick leave

for about a month. (Id. at 78). After her sick leave ran out, she was placed on leave

without pay status. (Id.).

      On December 9, 2014, Plaintiff received a disciplinary action form signed by

Smith. (Id. at 79). The form indicated that Plaintiff was being disciplined for working

in an unsafe manner when she injured herself. (Id. at 78). Plaintiff filed another

grievance through Crane, her union representative, over the disciplinary action, and

Crane called Smith, with Plaintiff on the phone, and “did all of the talking.” (Id. at

80). The disciplinary action was later taken off Plaintiff’s record. (Id. at 79).

      While Plaintiff was on sick leave, a conversion opportunity arose and Plaintiff

attempted to secure a promotion. (Id. at 83). Plaintiff ranked the jobs that she wanted

in order of least to most desirable, indicating that she wanted to be relocated to either

the Courtland or Tanner post office locations. (Id. at 83–87). Plaintiff did not receive

information about these new conversion opportunities until November 14, 2014,

after the deadline to apply for the new positions. (Id. at 83).

      Plaintiff applied for worker’s compensation after she was injured. (Doc. 46–

2 at 103). Her claim was denied on December 23, 2014. (Doc. 26 at 5). Plaintiff

received a disciplinary action from Smith on January 28, 2015, for failing to

maintain a regular work schedule after her injury. (Doc. 26 at 5). Plaintiff admitted

that she had been absent from work for a couple of weeks and she was out of leave.


                                           5
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 6 of 26




(Doc. 46–2 at 113). She did not notify Smith directly that she was going to be absent

but called in “through an automated system.” (Id.). Before the action was issued,

Smith conducted an investigative interview with Plaintiff over the phone with her

union representative on the line. (Id. at 115). This disciplinary action was later

rescinded. (Id.).

      Once Plaintiff returned to work following her injury on February 27, 2015,

Plaintiff was asked to sign a PS Form 2499 indicating that her duties would be

modified because she hurt herself. (Id. at 105–6). She was asked to sign another 2499

Form that required her to perform more than sedentary work. (Id.) Her doctor limited

her to sedentary work, but she perceived that the restrictions on the form were no

different than the work she was doing before she was injured. (Id. at 106).

      After experiencing missing more days of work, Plaintiff was terminated for a

second time on April 27, 2015. (Id. at 115). Plaintiff was notified of her termination

after receiving a letter of removal in the mail. (Doc. 46–2 at 116). Once Plaintiff was

notified she was terminated, she contacted Sylvia Crane, her union representative,

who filed another grievance on Plaintiff’s behalf. (Id. at 117). Plaintiff also filed an

EEO Complaint of Discrimination against Smith for race discrimination and

retaliatory firing on August 6, 2015. (Doc. 49–13 at 3). Through the grievance

process, Plaintiff asked for a work assignment at any post office within twenty miles

other than the office in Toney. (Doc. 46–2 at 118). Although she was not relocated


                                           6
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 7 of 26




through the grievance process, Plaintiff was reinstated in her position in Toney on

June 2, 2015. (Id. at 119–20). Plaintiff was no longer under any medical restrictions

from her previous injury. (Id. at 119).

      On the morning of May 20, 2016, several months after Plaintiff had been back

in her position, Plaintiff was approached by a man in the post-office parking lot. (Id.

at 120). It was 4:00 a.m. and still dark outside, and the lighting was poor outside of

the building, but once she was out of her car Plaintiff could see that the man was

coming towards her in a “fast-paced manner.” (Id. at 121–22). Plaintiff jumped in

her car, drove away, and called the police. (Id.). The incident frightened Plaintiff,

and she requested that Smith allow another person to open the store office with her

in the morning. (Id. at 122). Smith denied this request, telling Plaintiff that “it was

not within the budget.” (Id.).

      Because Ms. Smith failed to make this accommodation, Plaintiff did not feel

comfortable coming back to work and her hours were reduced. (Id. at 127). Plaintiff

worked sporadically after this incident but did not entirely attribute her absence to

this event. (Id. at 129). She had received window training again and believed that

additional hours should have been scheduled because of her new abilities. (Id.).

      Nevertheless, Plaintiff was terminated a third time on July 27, 2016 for failing

“to maintain a regular work schedule.” (Doc. 26 at 7). That morning, Plaintiff was

handed her letter of removal and told “we don’t need you.” (Id. at 130). Plaintiff


                                          7
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 8 of 26




reached out to her new union representative but was told that because she was in a

probationary period there was nothing that could be done to get her reinstated. (Id.

at 131–32). However, her representative did file two grievances on her behalf to

release her final paychecks. (Id. at 133–34).

      Plaintiff maintains that she was subjected to these various negative

experiences while an employee at the Toney Post Office because of illegal race and

color discrimination under Title VII of the Civil Rights Act. (Doc. 26 at 7–8). She

also claims that her working relationship with fellow employees like Ms. Smith and

Ms. Lee created a hostile work environment. Plaintiff originally filed a complaint

against Defendant on December 28, 2015. (Doc. 1). She refiled an amended

complaint on September 21, 2017. (Doc. 26). Defendant moved for summary

judgment on all of Plaintiff’s claims on April 11, 2019. (Doc. 46).

      II.    STANDARD OF REVIEW

      Under Federal Rule of Civil Procedure 56(c), summary judgment is proper “if

the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party moving for summary

judgment bears the initial responsibility of informing the court of the basis for its

motion and identifying those portions of the pleadings or filings which it believes


                                          8
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 9 of 26




demonstrate the absence of a genuine issue of material fact. Id. at 323. Once the

moving party has met its burden, Rule 56(c) requires the non-moving party to go

beyond the pleadings and—by pointing to affidavits, or depositions, answers to

interrogatories, and/or admissions on file—designate specific facts showing that

there is a genuine issue for trial. Id. at 324.

      The substantive law will identify which facts are material and which are

irrelevant.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)

(“Anderson”). All reasonable doubts about the facts and all justifiable inferences are

resolved in favor of the non-movant. See Allen v. Bd. of Pub. Educ. For Bibb Cty.,

495 F.3d 1306, 1314 (11th Cir. 2007); Fitzpatrick v. City of Atlanta, 2 F.3d 1112,

1115 (11th Cir. 1993). A dispute is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If

the evidence is merely colorable, or is not significantly probative, summary

judgment may be granted. See id. at 249.

      When faced with a “properly supported motion for summary judgment, [the

non-moving party] must come forward with specific factual evidence, presenting

more than mere allegations.” Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th

Cir. 1997). As Anderson teaches, under Rule 56(c) a plaintiff may not simply rest on

her allegations made in the complaint; instead, as the party bearing the burden of

proof at trial, she must come forward with at least some evidence to support each


                                            9
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 10 of 26




element essential to her case at trial. See Anderson, 477 U.S. at 252. “[A] party

opposing a properly supported motion for summary judgment ‘may not rest upon the

mere allegations or denials of [her] pleading, but . . . must set forth specific facts

showing that there is a genuine issue for trial.’” Id. at 248 (citations omitted).

       III.   DISCUSSION

       Defendant moves for summary judgment against Plaintiff on several grounds.

First, Defendant argues that Plaintiff cannot relitigate claims that were already

handled by the union grievance process, pursuant to 5 U.S.C. § 7121(d) and 29

C.F.R. § 1614.301(a), and thus Plaintiff could not raise her two dismissals and letter

of warning2 through a statutory procedure. (Doc. 47 at 12). Plaintiff argues that she

is entitled to file a grievance and EEO complaint for the same claims of

discrimination. (Doc. 50 at 28).

       5 U.S.C. § 7121(d) governs grievance procedures for government employees.

Pursuant to this section, “[a]n employee shall be deemed to have exercised his option

under this subsection to raise the matter under either a statutory procedure or the

negotiated procedure at such time as the employee timely initiates an action under

the applicable statutory procedure or timely files a grievance in writing.” Notably,




2
 Defendant also argues that Plaintiff’s grievance about her letter of warning includes complaints
about modified work assignments and worker’s compensation. (Doc. 47 at 12). However, having
examined this grievance, the Court finds that the modified work assignment and worker’s
compensation issues fall outside the scope of this grievance. (Doc. 46-5).
                                               10
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 11 of 26




an employee can raise an issue under a statutory procedure or a grievance procedure

but cannot do both. Id. See also 29 C.F.R. § 1614.301. Accordingly, a federal

employee who “alleges a discriminatory personnel practice ‘must elect to pursue his

claim under either a statutory procedure or a union assisted grievance procedure; he

cannot pursue both avenues, and his election is irrevocable.” Fernandez v. Chertoff,

471 F.3d 45, 52 (2d. Cir. 2002) (internal citations omitted). However, a party that

chooses to grieve a complaint can appeal the decision to the EEOC. Id. at 54. After

the EEOC has issued a decision, then a plaintiff can file suit within 180 days in

district court. Id.

       Plaintiff elected to raise her claims concerning the first two dismissals and her

letter of warning through the grievance process, and that process resolved those

issues. Plaintiff was allowed to return to work, and the letter of warning was removed

from her record. (See Doc. 50). While Plaintiff filed EEO complaints, they were not

filed to contest the outcome of the grievance procedure but to reiterate that Plaintiff

felt either discriminated or retaliated against. Nothing in the record suggests that

Plaintiff appealed the outcome of the grievance procedure to the EEOC. Thus,

because Plaintiff has not exhausted her administrative remedies, she is barred from

raising those same issues here. Fernandez, 471 F.3d at 52.

       A. Race and Color Discrimination Claims




                                          11
       Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 12 of 26




      Plaintiff claims that her final removal was based on race and color

discrimination. (Doc. 26 at 7). Plaintiff also claims that various other negative

interactions she experienced were motivated by her race or color, including Smith’s

handling of the parking-space disputes. (Id. at 4). Defendant argues that she has

failed to successfully prove elements of discriminatory treatment at the summary

judgment stage. (Doc. 47 at 15).

      Employers are prohibited from discriminating against their employees on the

basis of race or color. 42 U.S.C. § 2000e-2(a)(1). A party attempting to prove that

she was subject to disparate treatment can establish her case with direct or

circumstantial evidence. Burke-Fowler v. Orange Cty., Fla., 447 F.3d 1319, 1323

(11th Cir. 2006). Courts apply the McDonnell Douglas framework to evaluate claims

based on circumstantial evidence. Id. See also McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). To make a prima facie discrimination case under this

framework, a party must show that: “(1) she is a member of a protected class; (2)

she was subjected to an adverse employment action; (3) her employer treated

similarly situated employees outside of her protected class more favorably than she

was treated; and (4) she was qualified to do the job.” Id. (citing E.E.O.C. v. Joe’s

Stone Crab, Inc., 220 F.3d 1263, 1286 (11th Cir. 2000)). If a plaintiff satisfies the

elements of a prima facie case, the defendant “has the burden of producing

‘legitimate, non-discriminatory reasons for its employment action.’” Joe’s Stone


                                         12
         Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 13 of 26




Crab, 220 F.3d at 1286 (quoting Holifield v. Reno, 115 F.3d 1364, 1368 (11th Cir.

1999)). Once the defendant meets this burden, the plaintiff “has the ultimate burden

of proving the reason to be pretext for unlawful discrimination.” Id.

      To demonstrate an adverse employment action, there must be “serious and

material change in the terms, conditions, or privileges of employment.” Holland v.

Gee, 677 F.3d 1047, 1057 (11th Cir. 2012) (quoting Davis v. Town of Lake Park,

Fla., 245 F.3d 1232 (11th Cir. 2001). An adverse employment action is a “significant

change in employment status such as hiring, firing, failing to promote, reassignment

with significantly different responsibilities or a decision causing a significant change

in benefits.” Webb-Edwards v. Orange Cty. Sherriff’s Office, 525 F.3d 1013, 1031

(11th Cir. 2008) (citing Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998));

see also Kidd v. Mando, 731 F.3d 1196, 1203 (11th Cir. 2013) (holding that in the

case of demotion, plaintiff must show “the change in responsibilities was ‘so

substantial and material that it [] indeed alter[ed] the “terms, conditions, or

privileges” of [her] employment.”) (alteration in original) (citing Davis, 245 F.3d at

1245).

      For a plaintiff to show that she has been discriminated against because of a

protected characteristic, she can introduce evidence that she was treated differently

than a proffered comparator, a person “similarly situated in all material respects.”

Lewis v. City of Union City, Ga., 918 F.3d 1213, 1218 (11th Cir. 2019) (en banc).


                                          13
       Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 14 of 26




While there is no set formula to determine who may be considered a proper

comparator, the Court will consider whether the similarly situated comparator has

“engaged in the same basic conduct (or misconduct) as the plaintiff,” id. at 1227

(citing Mitchell v. Toledo Hosp., 964 F.2d 577, 580, 583 (6th Cir. 1992); has “been

subject to the same employment policy, guideline, or rule as the plaintiff,” id. (citing

Lathem v. Dep't of Children & Youth Servs., 172 F.3d 786, 793 (11th Cir. 1999); has

ordinarily “been under the jurisdiction of the same supervisor as the plaintiff,” id. at

1227–28 (citing Jones v. Gerwens, 874 F.2d 1534, 1541 (11th Cir. 1989)); and has

“share[d] the plaintiff’s employment or disciplinary history,” id. at 1228 (citing

Tennial v. United Parcel Serv., Inc., 840 F.3d 292, 304 (6th Cir. 2016) at 1228–29.

Ultimately, “a plaintiff and her comparator[] ‘must be sufficiently similar, in an

objective sense, that they cannot reasonably be distinguished.’” Id. (quoting Young

v. United Parcel Service, Inc., 575 U.S. 206, 209 (2015)).

      However, if a plaintiff does not have a comparator for her claim, it is not

automatically fatal to a prima facie case. A prima facie case can also be made by

showing a “‘convincing mosaic’ of circumstantial evidence that warrants an

inference of intentional discrimination.” Id. at 1220, n.6 (citing Smith v. Lockheed-

Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011); see also Alvarez v. Royal Atl.

Dev., Inc., 610 F.3d 1253, 1264 (11th Cir. 2010) (“The methods of presenting a

prima facie case are flexible and depend on the particular situation.”)


                                          14
       Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 15 of 26




      1. Plaintiff’s Non-Removal Claims

      Defendant contends that summary judgment is appropriate for Plaintiff’s non-

removal discrimination claims because the allegedly discriminatory actions do not

rise to the level of an adverse employment action. (Doc. 47 at 17). Plaintiff’ non-

removal claims amount to seven incidents she alleges were motivated by race or

color discrimination; specifically, Plaintiff alleges that: (1) “she was harassed by

coworkers about where she parked her car; (2) she was denied the opportunity to

retake the window training class and certification exam while she was still ineligible

to retest; (3) she did not receive mail regarding conversion opportunities until after

the selection period closed (but admits receiving same packet by email and

submitting selections); (4) she was issued letters of warnings for failing to maintain

a regular work schedule; (5) she was denied Worker’s Compensation by the

Department of Labor and a modified duty assignment; (6) her hours were cut [on]

May 20, 2016; and (7) that her Continuance of Pay was not restored.” (Doc. 47 at

17–18).

      Resolving all reasonable doubts in Plaintiff’s favor, none of Plaintiff’s claims

of alleged discriminatory treatment can survive summary judgment. When

reviewing the evidence in this case, no reasonable factfinder could conclude that

Plaintiff was subject to these actions because of her race or color. Considering

Plaintiff’s above allegations, she has not presented evidence that the disputes over


                                         15
       Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 16 of 26




parking spaces or letters of warning altered the “terms, conditions, or privileges” of

her employment. Holland, 677 F.3d at 1057; see also Chapman v. U.S. Postal

Service, 442 F. App’x. 480, 485 (11th Cir. 2011) (holding that a letter of warning

was not an adverse employment action where Plaintiff had not adequately alleged

that it affected the terms, conditions, or privileges of her employment). While the

remaining allegations could constitute adverse employment actions, Plaintiff must

still demonstrate her employer was had discriminatory reasons for its actions.

      As Plaintiff has provided no direct evidence of race or color discrimination,

her case depends on circumstantial evidence. While Plaintiff could attempt to

establish a prima facie discrimination case with a comparator, she has proffered no

valid comparator to show that she was treated differently than someone “similarly

situated in all material respects.” See Lewis, 918 F.3d at 1228. Without direct

evidence or a comparator, Plaintiff can make a prima facie case of discrimination

only by presenting the “convincing mosaic of circumstantial evidence” warranting

an inference of intentional discrimination. See id. at 1220 n.6. No reasonable

factfinder, however, could conclude that Plaintiff has shown such a “convincing

mosaic” of circumstantial evidence. Id. at 1220 n.6. Smith’s comments about

Plaintiff’s skin complexion and her comment to Plaintiff that “we are in Toney,

Alabama,” even taken together, do not aggregate to the “convincing mosaic of




                                         16
          Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 17 of 26




circumstantial evidence” required to support a reasoned inference of discriminatory

intent.

          Nor has Plaintiff presented any circumstantial evidence against any other

superiors to create an inference of race or color discrimination. Indeed, Plaintiff’s

only basis for believing that Mundi discriminated against her was that Mundi “just

knew that [her] race was black.” Without more circumstantial evidence, these claims

cannot succeed. (Doc. 46–2 at 110) Accordingly, Defendant’s motion for summary

judgment as to Plaintiff’s Race and Color Discrimination claims is GRANTED.

          2. Plaintiff’s Removal Claim

          Defendant does not contest that Plaintiff’s final removal was an adverse

employment action. Instead, Defendant contends that summary judgment is

appropriate on Plaintiff’s removal claim because: (1) she has no evidence of

discrimination to make a prima facie case; and (2) Defendant had a “legitimate, non-

discriminatory reason” for firing her. (Doc. 47 at 21–24).

          Plaintiff contends that her final dismissal was motivated by color

discrimination. Plaintiff was distressed after encountering a suspicious man at the

post office, so she returned to work sporadically after the incident. She was

terminated for the last time on July 27, 2016, for failing to maintain a regular work

schedule. (Doc. 46–1 at 11). She believes Ms. Smith fired her in part because of her

color. (Doc. 46–2 at 131).


                                          17
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 18 of 26




       As with her related non-termination claims, Plaintiff cannot establish a prima

facie discrimination case. In support of her claim, Plaintiff asserts Smith targeted her

for her color because she remarked “[Plaintiff] had a very even skin tone” and “asked

why [Plaintiff] wore makeup to work.” (Id. at 58). Plaintiff presents neither direct

evidence, a comparator, nor the requisite “convincing mosaic of circumstantial

evidence” to make out a prima facie case of discrimination. Accordingly, Plaintiff

has not proven a prima facie case regarding her last termination.

       As Plaintiff as not successfully proven a prima facie case regarding any of her

termination claims, it is unnecessary to discuss whether Defendant’s reasons for her

terminations is legitimate or pretext for discrimination. Therefore, Defendant’s

motion to dismiss Plaintiff’s Race and Color Discrimination claims is GRANTED. 3

       B. Retaliation Claims

       Defendant moves for summary judgment on Plaintiff’s retaliation claims on

the grounds that (1) some do not constitute an adverse employment action; (2) there

is no causal connection between an adverse action and Plaintiff’s EEO activity; or

(3) Defendant had a legitimate, non-discriminatory reason for any adverse

employment action. (Doc. 47 at 30).




3
  The Court notes that Plaintiff pleaded a separate count of wrongful termination. However, as
Plaintiff tied her wrongful termination claim intrinsically with discrimination, any remaining
claim is resolved as Plaintiff’s race and color discrimination claims cannot survive summary
judgment.
                                               18
       Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 19 of 26




      To establish a prima facie retaliation case under Title VII, a party must show

“(1) statutorily protected expression, (2) adverse employment action, and (3) a

causal link between the protected expression and the adverse action.” Taylor v.

Runyon, 175 F.3d 861, 868 (11th Cir. 1999) (internal quotation marks omitted)

(quoting Goldsmith v. City of Atmore, 996 F.2d 1155, 1163 (11th Cir. 1993)). If the

plaintiff established a prima facie case, the defendant “has an opportunity to

articulate a legitimate, non-retaliatory reason for the challenged employment

action.” Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001).

Once a defendant meets this burden, the plaintiff has the “ultimate burden” of

proving that the defendant’s reason is pretext for “prohibited, retaliatory conduct.”

Id.

      An employee’s complaint about discrimination is protected expression “if the

employee could ‘reasonably form a good faith belief that the alleged discrimination

existed.’” Jefferson v. Sewon America, Inc., 891 F.3d 911, 924 (11th Cir. 2018)

(quoting Taylor, 175 F.3d at 869). An adverse action in a retaliation claim refers not

only to “ultimate employment decisions” such as termination, but “actions which

fall short of ultimate employment decisions. Wideman, 141 F.3d at 1456. These

actions include demotions or failing to promote an employee. Id. (internal citations

omitted).




                                         19
       Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 20 of 26




      A causal connection can be established if “the protected activity and the

adverse action are not completely unrelated.” Wideman v. Wal-Mart Stores, Inc., 141

F.3d 1453, 1457 (11th Cir. 1998) (quoting Meeks v. Comput. Assocs. Intern., 15 F.3d

1013, 1021 (11th Cir. 1994)). An alleged victim of retaliation must prove “[the]

protected activity was a but-for cause of the alleged adverse action by the employer.”

Trask v. Sec’y, Dept. of Veterans Affairs, 822 F.3d 1179, 1194 (11th Cir. 2016)

(quoting Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013)). Stated

plainly, a plaintiff must show “that had she not complained, she would not have been

[subject to an adverse employment action].” Jefferson, 891 F.3d at 924; see also

Thomas v. Cooper Lighting, Inc. 506 F.3d 1361, 1364 (11th Cir. 2007) (“[M]ere

temporal proximity, without more, must be ‘very close’… A three to four month

disparity between the statutorily protected expression and adverse employment

action is not enough.”) (internal citations omitted).

      1. Plaintiff’s Non-Termination Claims

      As she argued in response to Plaintiff’s discriminatory treatment claims,

Defendant argues that Plaintiff cannot succeed on many of her retaliation claims

because they do not constitute adverse employment actions. (Doc. 47 at 27). Short

of her three terminations, Plaintiff claims that many negative actions she experienced

were in retaliation for filing grievances and EEO complaints alleging race and color

discrimination. (See Doc. 50 at 4). These alleged adverse actions include: (1) failing


                                          20
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 21 of 26




to send Plaintiff back for window training and retesting; (2) failing to send an

opportunity for conversion in a timely manner; (3) and being denied worker’s

compensation for her previous injury. 4

       Plaintiff consistently filed grievances and EEO complaints while she was a

Postal Service employee. (See Doc. 46–2). Because of the overlap that exists

between these grievances and EEO filings, Plaintiff contends “that there is a close

temporal proximity between all the events between June 27, 2014 and July 27,

2016.” (Doc. 50 at 37). Assuming, arguendo, that her accusations indeed are adverse

actions and that the temporal connection is satisfied, Plaintiff still cannot survive

summary judgment as to these claims: Defendant has met its burden of showing a

“legitimate, non-retaliatory reason” for these allegations. Pennington, 261 F.3d at

1266. Smith provided that Plaintiff was not sent back for window training because

she was ineligible to take it within six months of failing the test and the office needed

“to receive higher approval” before sending clerks to window training if it was not

a requirement. (Doc. 46–1 at 4). Regarding Plaintiff’s conversion opportunity, Ms.

Smith offers evidence that she sent Plaintiff the information about the opportunity



4
  Plaintiff asserts that she did not receive an announcement for a new job opportunity in October
2014 that coworker Celeste was considered for. (Doc. 46–2 at 72). However, Plaintiff first
admitted she did not have direct knowledge Ms. Smith mailed the announcement and later
evidence determined Ms. Smith did not mail this announcement. (Id.; Doc. 46–3 at 4). Because
this claim of retaliation is targeted towards Ms. Smith, this claim will not be considered. Further,
Plaintiff’s letter of warning for working in an unsafe manner will not be considered as it was
resolved in the grievance process.
                                                21
       Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 22 of 26




and confirmed that she received it. (Doc. 46–1 at 5, 24). Finally, Defendant’s

evidence reflects that the Office of Worker’s Compensation Program (OWCP)

denied Plaintiff’s claim, and there is no evidence that Smith or Mundi had influence

over the OWCP’s decision. (Id. at 53).

      The burden therefore shifts to Plaintiff to show that Defendant’s reasons are a

pretext for retaliation. Pennington, 261 F.3d at 1266. A showing of pretext requires

a party to show “such weaknesses, implausibilities, inconsistencies, incoherencies,

or contradictions” with an employer’s reasons “that a reasonable factfinder could

find them unworthy of credence.” Jackson v. State of Ala. State Tenure Comm’n,

405 F.3d 1276, 1289 (11th Cir. 2005) (quoting Combs v. Plantation Patterns, 106

F.3d 1519, 1538 (11th Cir. 1997)); see also Brooks v. Cty. Comm’n of Jefferson Cty.,

Ala., 446 F.3d 1160, 1163 (11th Cir. 2006) (A plaintiff has the burden of producing

“sufficient evidence” for a reasonable factfinder to “conclude [defendant’s]

articulated reasons were not believable.”) Regarding these claims, Plaintiff has not

presented any evidence—except her own intuitions—from which a reasonable

factfinder could find the reasons inconsistent, incoherent, or contradictory. See

Jackson, 405 F.3d at 1289. Because no reasonable factfinder could conclude that

Defendant’s proffered non-retaliatory reasons for pretextual, Defendant is entitled

to judgment as a matter of law. Defendant’s motion for summary judgment as to

these claims is therefore GRANTED.


                                         22
        Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 23 of 26




       2. Plaintiff’s Termination Claim

       Plaintiff also argues that her final termination was based on retaliation because

of her previous grievances and EEO claims filed. However, Plaintiff’s claim cannot

survive summary judgment, even if there are “overlapping” time periods that create

a temporal connection as Plaintiff suggests. (Doc. 50 at 37). Defendant has presented

a legitimate, non-retaliatory reason for this firing. When Plaintiff was terminated for

the final time, Defendant noted that she had failed to report consistently to work and

had thus been fired for her excessive absences. (Doc. 46-1 at 12). With a legitimate,

non-retaliatory reason established, Plaintiff must show these reasons are a pretext

for retaliation. But again, Plaintiff offers no evidence that Defendant’s proffered

reasons were pretextual besides her own suspicions. Because no reasonable

factfinder could conclude that Defendant’s reasons are pretextual, Defendant is

entitled to judgment as a matter of law on this claim. Accordingly, Defendant’s

motion for summary judgment as to Plaintiff’s retaliation claim is GRANTED.

       C. Hostile Work Environment 5

       Finally, Defendant challenges Plaintiff’s claim that she experienced a hostile

work environment while a Post Office employee. (Doc. 47 at 30). Defendant




5
  Plaintiff does not unambiguously argue that she experienced a hostile work environment in her
amended complaint. (Doc. 26). Allegations of hostile work environment are included with
Plaintiff’s disparate treatment allegations. However, the Court will address this issue as Defendant
included argument in its brief supporting its Motion for Summary Judgment. (Doc. 47).
                                                23
       Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 24 of 26




contends that Plaintiff’s harassment claims, even when aggregated, “are insufficient

to support a hostile work environment claim.” (Id.).

      A hostile work environment is a “workplace is permeated with

‘discriminatory intimidation, ridicule, and insult,’ that is ‘sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive

working environment.’” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (quoting

Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57 (1986). A party seeking “to

establish a hostile work environment claim must show: (1) that he belongs to a

protected group; (2) that he has been subject to unwelcome harassment; (3) that the

harassment must have been based on a protected characteristic of the employee, such

as national origin; (4) that the harassment was sufficiently severe or pervasive to

alter the terms or conditions of employment and create a discriminatorily abusive

working environment; and (5) that the employer is responsible for such environment

under a theory of vicarious or direct liability.” Miller v. Kenworth of Dothan, Inc.,

277 F.3d 1269, 1275 (11th Cir. 2002); see also Reeves v. C.H. Robinson Worldwide,

Inc., 594 F.3d 798, 807 (11th Cir. 2010) (observing that “a plaintiff must show that

her employer discriminated because of her membership in a protected group, and

that the offensive conduct was either severe or pervasive enough to alter the terms

or conditions of employment.”) Regarding the fourth element of the test, “a plaintiff

[must] prove that the work environment is subjectively and objectively hostile.”


                                         24
       Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 25 of 26




Adams v. Austal, U.S.A., L.L.C., 754 F.3d 1240, 1249 (11th Cir. 2014) (citing

Mendoza v. Borden, Inc., 195 F.3d 1238, 1256 (11th Cir. 1999)). Notably, even

though an offended party may be subjected to offensive action or language, “Title

VII is not a civility code.” Reeves, 594 F.3d at 807; see also Alvarez, 610 F.3d at

1266 (“[The Court] does not sit as a ‘super-personnel department’”) (internal

citations omitted).

      Construing the facts in the most favorable light to Plaintiff, she has not created

a genuine dispute of material fact that she was subjected to a hostile work

environment. The circumstances she described are not such that point to a workplace

“permeated with discriminatory intimidation, ridicule, and insult.” Harris, 510 U.S.

at 21. While Plaintiff certainly had negative experiences with her supervisor and

coworkers, even if Plaintiff could satisfy the first two elements of a hostile work

environment claim, she could not satisfy the third: no reasonable factfinder could

conclude that the allegedly hostile comments and actions were based on Plaintiff’s

race or color. For example, her coworker Ms. Lee telling her that she was performing

a job function incorrectly may have been irritating, but Plaintiff has not presented

any evidence that would lead one to conclude Lee’s comments were discriminatory.

Further, even if the comments Ms. Smith made about her skin tone were motivated

by Plaintiff’s color, no reasonable factfinder could conclude that they were severe

or pervasive enough to constitute a hostile work environment. If true, comments


                                          25
       Case 5:15-cv-02340-LCB Document 62 Filed 03/31/20 Page 26 of 26




about Plaintiff’s appearance are inappropriate. However, under Eleventh Circuit

precedent, these incidents do not rise to a level that is actionable. Therefore, as

Plaintiff has not created a genuine dispute of material fact on this issue, Defendant’s

motion for summary judgment on this claim is GRANTED.

      IV.    CONCLUSION

      For the reasons stated above, Defendant’s motion for summary judgment

(Doc. 46) is GRANTED. A separate final judgment will issue contemporaneous

with this order.

      DONE and ORDERED this March 31, 2020.



                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE




                                          26
